        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS




 IN RE: ZOFRAN® (ONDANSETRON)                           MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

                                                        This document relates to:
                                                        All Actions



 GLAXOSMITHKLINE LLC’S SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF
   ITS MOTION TO EXCLUDE PLAINTIFFS’ GENERAL CAUSATION EXPERTS

        At the Daubert hearings and in the Daubert briefing, Plaintiffs repeatedly pointed to an

unpublished abstract by Dr. Jon T. Andersen and a study by Dr. Krista Huybrechts as evidence

that Zofran causes cardiac and orofacial defects, respectively. Yet, documents revealed since the

Court heard argument on Daubert motions show that neither Dr. Andersen, nor Dr. Huybrechts,

agrees with Plaintiffs’ interpretation of their studies. In fact, Dr. Andersen is a co-investigator of

an ongoing randomized placebo-controlled trial (“RCT”) in which, with approval by appropriate

regulatory and ethics committees, pregnant women will be randomized to receive ondansetron

during their first trimester of pregnancy.1 Moreover, Dr. Andersen and Dr. Huybrechts have co-

signed a public letter to the European regulatory agency, taking issue with labeling suggesting any

causal relationship between Zofran and orofacial clefts. These recent developments and the views

expressed publicly by Dr. Andersen and Dr. Huybrechts directly undercut Plaintiffs’ experts’

assertions that the current epidemiological evidence supports a causal association between Zofran

and birth defects.


        1
         Ostenfeld A, Petersen TS, Futtrup TB, et al. Validating the effect of Ondansetron and Mirtazapine
In Treating hyperemesis gravidarum (VOMIT): protocol for a randomised placebo-controlled trial. BMJ
Open 2020;10:e034712. (“Ostenfeld 2020”) (Joint Daubert Appendix Tab 164).


                                                    1
         Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 2 of 9



        A.       Ostenfeld Study Protocol.

        The protocol describes an ongoing RCT of pregnant women in Denmark with hyperemesis

gravidarum (“HG”), who are being randomized to ondansetron.2 The primary outcome of the

study is efficacy, with safety (including birth outcomes) considered as a secondary outcome.3 The

RCT will include a total of 180 pregnant women, in the first to early second trimester of

pregnancy.4 Patients will be randomly allocated to 14-day treatment with either ondansetron,

mirtazapine (another anti-emetic), or placebo.5 The protocol allows for administration of up to 32

milligrams of ondansetron per day6—twice the highest recommended dose of ondansetron for

nausea and vomiting of pregnancy (“NVP”) by the American College of Obstetricians and

Gynecologists (“ACOG”).7 Results of the trial “will be published in peer-reviewed journals and

submitted to relevant conferences.”8

        The Regional Committees on Health Research Ethics in the Capital Region of Denmark

and the Danish Medicines Agency (agency charged with the oversight and regulation of

pharmaceutical products in Denmark) approved this RCT and the ethics of providing Zofran to

women who are pregnant.9 The “trial is considered a priority by the Danish Society of Obstetrics

and Gynecology’s Multi-centre Consortium.”10 While participants will be informed of a potential


        2
           Recruiting started in March 2019 and the trial is currently recruiting at five sites. Id. at 8.
        3
           Id. at 5.
         4
           Id. at 2-3.
         5
           Id. at 3.
         6
           Id. at 3.
         7
            American College of Obstetricians and Gynecologists (ACOG). Nausea and Vomiting of
Pregnancy. Practice Bulletin No. 189. Obstet Gynecol 2018 Jan;131(1):e15-e30 (Tab 165) at e20; see also
Third Supplemental Expert Report of Sarah Običan, MD (Tab 160) at 1-2.
         8
           Ostenfeld 2020 at 1 (Tab 164).
         9
           Id. at 8. See also https://laegemiddelstyrelsen.dk/en/licensing/clinical-trials/ (last visited June 25,
2020) (“The Danish Medicines Agency evaluates both the quality of the investigation and the patient safety
of clinical trials.”).
         10
            Ostenfeld 2020 at 6 (Tab 164).


                                                        2
        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 3 of 9



“small increased risk of oral cleft,” trial participants are not advised of any potential increased risk

of cardiac defects.11

        The fact that the Danish central regulatory and ethics committees approved a study in

which pregnant women are being randomized to take high doses of Zofran in the first trimester

(including the entire period of heart development), without being warned regarding an increased

risk of cardiac defects, re-affirms GSK’s position that the current scientific data simply fail to

support a causal association between birth defects and use of Zofran during pregnancy. See In re

Viagra, 424 F. Supp. 3d 781, 787, n.2 (N.D. Cal. 2020) (noting that “[w]hile the existence of a

clinical trial does not conclusively establish [that medication] use cannot contribute to [the alleged

disease], it does support defendants’ argument that the medical community does not believe there

is evidence of such a causal link.”). As noted by Dr. Stephen Kimmel, “the fact that a randomized

controlled clinical trial of ondansetron in pregnant women has been deemed ethically sound after

review by a group of scientists, physicians, patient groups, ethics committees, and national

agencies and is being supported by the Danish Society of Obstetrics and Gynaecology’s

Multicentre Consortium is consistent with my previously written opinions that the current

epidemiological evidence does not support a conclusion that ondansetron has an established

association with, let alone causes, birth defects of any type.”12



        11
           Id. at 6. Similarly, English translations of the “informed consent” and “participant information”
documents show that trial participants are not advised of any increased risk of cardiac defects with
ondansetron. See Validating the effect of Ondansetron and Mirtazapine In Treating hyperemesis gravidarum
(VOMIT). Participant information for trial participant. A research project on the medical treatment of
severe pregnancy nausea and vomiting. Version 6 – August 2019, EudraCT: 2018-002285-39 (Tab 166);
Validating the effect of Ondansetron and Mirtazapine In Treating hyperemesis gravidarum (VOMIT).
Informed consent for participation in a health sciences research project. Consent form. Version 5 – May
2019, EudraCT: 2018-002285-39 (Tab 167).
        12
           Third Supplemental Expert Report of Stephen E. Kimmel, MD, MSCE, FACC, FAHA, FISPE
(Tab 161) at 8. See also Zofran MDL Expert Third Supplemental Report of F. Scott Baldwin, MD (Tab
162) at 2 (“The VOMIT trial is consonant with my opinion that the available evidence does not establish a


                                                     3
        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 4 of 9



        Furthermore, it is telling that one of the co-investigators of the Ostenfeld study is none

other than Dr. Andersen—the author of an unpublished abstract on Zofran and cardiac birth defects

on which Plaintiffs’ experts rely. Plaintiffs have argued to this Court that the Andersen abstract is

reliable because it has “been cited repeatedly in the Zofran medical literature.”13 Yet, Dr. Andersen

and his co-authors do not cite his unpublished abstract in the Ostenfeld protocol.14 Dr. Andersen’s

recently published review article on “Drugs in pregnancy” is also telling.15 In this article, Dr.

Andersen lists Zofran as one of the treatment options for NVP, without any notation of an increased

risk of cardiac or other birth defects or citation to his unpublished abstract.16 By contrast, he warns

of an increased risk of cardiac defects with ibuprofen (brand name Advil, Motrin) and other drugs

discussed in the article, and advises against the use of those drugs in the first trimester.17 These

recent publications refute the conclusions Plaintiffs attempt to draw from Dr. Andersen’s

unpublished abstract and significantly undermine Plaintiffs’ claim that Zofran causes birth defects.

        B.      Correspondence from Dr. Andersen, Dr. Huybrechts, and Others Related to
                Zofran.

        In addition to the Ostenfeld RCT, correspondence from a group of healthcare providers,

patient advocacy groups, and scientists, including Dr. Andersen and Dr. Huybrechts, issued after




reliable association or causal relationship between gestational exposure to ondansetron and any type of
congenital heart defect.”); Third Supplemental Expert Report of Gary M. Shaw, DrPH (Tab 163) at 2.
         13
            Plaintiffs’ Daubert Opposition (Dkt. No. 1299) at 98.
         14
            Nor do they cite the Danielsson study or the Zambelli-Weiner study. Instead, Dr. Anderson and
his co-authors cite and rely upon the two published Huybrechts studies (2018 and 2019), neither of which
found any association between Zofran and cardiac defects.
         15
            Andersen JT, Futtrup TB, April 2020. Drugs in Pregnancy. Adverse Drug Reaction Bulletin
2020, 321:1243-46 (Tab 168).
         16
            Id. at 1245.
         17
            Id. at 1244-45; see also Kimmel Third Supp. Report (Tab 161) at 7 (“The Ostenfeld protocol is
consistent with a recent review article written by Dr. Andersen on the safety of drugs commonly used in
pregnancy (Andersen and Futtrup 2020), where in the context of birth defects, they discuss an increased
risk with several drugs, but do not attribute any risk to ondansetron.”).


                                                   4
        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 5 of 9



the Daubert hearing, sheds further light on the state of the epidemiological literature and the

appropriate interpretation of the Andersen abstract and Huybrechts study.

       In September 2019, Pregnancy Sickness Support (a United Kingdom support and advocacy

group for patients with hyperemesis gravidarum (HG)) sent a letter to the European Medicines

Agency’s Pharmacovigilance Risk Assessment Committee (PRAC) relating to the new labeling

on Zofran use during pregnancy.18 The letter was co-signed by numerous HG and pregnancy

patient support groups from the various European Union countries and the UK.19 The letter was

also co-signed by 17 healthcare providers, birth defect researchers, and other scientists, including

Dr. Huybrechts, Dr. Andersen, and nearly every investigator involved in the Ostenfeld study.20

       The authors expressed concern regarding PRAC’s recommendation that Zofran should not

be used during the first trimester of pregnancy and urged PRAC to reconsider this decision.21

Specifically, the authors described the serious risks to the mother and fetus from untreated or

poorly-controlled HG, highlighting that “[t]he termination rate of otherwise healthy, wanted

pregnancies for HG has been estimated to be between 5-20%.”22 They noted that “ondansetron is

one of our few effective treatments, and for some people could be considered a life-saving

treatment.”23 According to the authors, “[t]o deny women the option of ondansetron will result in

a vast increase in maternal morbidity, an increase in the termination of wanted pregnancies, and a

potential increase in maternal mortality.”24 The authors concluded that “[t]he recommendation that




       18
          September 12, 2019 Letter (Tab 169).
       19
          Id. at 2-3.
       20
          Id. at 3-4.
       21
          Id. at 1.
       22
          Id. at 1 (emphasis in the original).
       23
          Id.
       24
          Id.


                                                 5
        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 6 of 9



ondansetron must not be used in the first trimester due to a very small possible increased risk of

oral cleft will have dire real-world consequences.”25

        With respect to the Huybrechts paper, the authors noted that “[t]he epidemiological

evidence points to a potential association, not a causal relationship between ondansetron and

orofacial malformations.”26 They discussed that the possibility that this association is driven by

causes other than ondansetron, such as HG-associated nutritional deficiency, cannot be ruled out.27

        In a response dated September 26, 2019, PRAC clarified that “[t]he recommendation not

to use ondansetron in pregnancy by EMA’s safety Committee PRAC only applies to its licensed

indications.”28 For off-label use—such as for NVP or HG—use of ondansetron in pregnancy “is

a matter of clinical judgment and expertise based on an individual benefit-risk assessment.”29

        Pregnancy Sickness Support, along with Dr. Huybrechts and other healthcare providers

and scientists, replied to PRAC and expressed the view that, even in relation to Zofran’s licensed

indications—chemotherapy/radiotherapy         and       postoperative   nausea   and   vomiting,   “the

interpretation of the data and wording of the warning is still inaccurate and disproportional to the

level of risk.”30

        The PRAC correspondence makes clear that Dr. Huybrechts does not view her study as

establishing a causal association between Zofran and orofacial clefts, as Plaintiffs’ experts suggest.

It also shows that Dr. Andersen’s concern is not about any purported risk of heart defects, as

Plaintiffs’ experts claim, but rather about the consequences of not making Zofran available to



        25
           Id. at 2 (emphasis in the original).
        26
           Id. at 2 (emphasis added).
        27
           Id.
        28
           September 26, 2019 Letter (Tab 170) at 1-2.
        29
           Id. at 2.
        30
           October 2, 2019 Letter (Tab 171) at 1.


                                                    6
       Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 7 of 9



pregnant women. In short, Plaintiffs and their experts draw conclusions from epidemiological

studies that the authors themselves disavow. See, e.g., McClain v. Metabolife Int’l, 401 F.3d 1233,

1249-1250 (11th Cir. 2005) (excluding expert who “draws unauthorized conclusions from limited

data – conclusions the authors of the study do not make”).

       C.       Conclusion

       The Ostenfeld RCT and PRAC correspondence highlight the wisdom of the oft-cited

Daubert adage that “law lags science; it does not lead it.” Rosen v. Ciba-Geigy Corp., 78 F.3d

316, 319 (7th Cir 1996). While Plaintiffs and their experts claim that Zofran causes any type of

heart defect, in the real world, ethics review boards approved a trial on pregnant women who are

not even warned of the possibility of heart defects. These recent developments also demonstrate

that Plaintiffs’ experts draw conclusions about the Andersen abstract and the Huybrechts study

that the researchers themselves dispute, and the Court should consider this evidence as it weighs

GSK’s pending Motion To Exclude Plaintiffs’ General Causation Experts Under Federal Rule of

Evidence 702.



Dated: June 25, 2020




                                                7
Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 8 of 9



                           Respectfully submitted,


                            /s/ Thomas Sheehan
                           Thomas Sheehan
                           PHILLIPS LYTLE L.L.P.
                           One Canalside
                           125 Main Street
                           Buffalo, NY 14203-2887
                           tsheehan@phillipslytle.com

                           Todd P. Davis
                           Eva Canaan
                           KING & SPALDING L.L.P.
                           1180 Peachtree Street, NE
                           Suite 1600
                           Atlanta, GA 30309-3521
                           tdavis@kslaw.com
                           ecanaan@kslaw.com

                           Madeleine M. McDonough
                           Jennifer M. Stevenson
                           Jennifer Stonecipher Hill
                           SHOOK, HARDY & BACON L.L.P.
                           2555 Grand Blvd.
                           Kansas City, MO 64108
                           Telephone: (816) 474-6550
                           Facsimile: (816) 421-5547
                           mmcdonough@shb.com
                           jstevenson@shb.com
                           jshill@shb.com
                           Admitted pro hac vice


                           Attorneys for Defendant GlaxoSmithKline LLC




                               8
        Case 1:15-md-02657-FDS Document 1943 Filed 06/25/20 Page 9 of 9



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 9
